DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 3-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3 and 4 recite the limitation "the tensioner".  There is insufficient antecedent basis for this limitation in the claims, due to their dependency only on Claim 1.
Claim 5 is rejected due to its dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 10-13, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cavalieri (US 4,483,517) in view of Henneberg (WO 2007/057022).
Regarding Claim 1, Cavalieri teaches:
a first plate (link 25 [3:22]) movably coupled to a body (side plate 12 [3:15]) via a first body fastener (link 25 is pivotably mounted on side plate by pin 21 [3:21-22]);
a second plate (link 27 [3:22]) movably coupled to the body (side plate 12 [3:15]) via a second body fastener (link 27 is pivotably mounted on side plate by pin 23 [3:21-22]);
an upper plate connector (jaw 17 [3:23]) movably coupled to the first plate and the second plate (links 25, 27 are pivotably mounted on jaw 17 by pins 33, 35 [3:22-24]);
a lower plate connector (jaw 15 [3:23]) movably coupled to the first plate and the second plate (links 25, 27 are pivotably mounted on jaw 15 by pins 29, 31 [3:22-23]) wherein the lower plate connector is coupled to the first plate between the upper plate connector and the first body fastener (pin 29 is between jaw 17 and pin 21; see Fig. 9, below), and wherein the lower plate connector is coupled to the second plate between the upper plate connector and the second body fastener (pin 31 is between jaw 17 and pin 23; see Fig. 9, below).
Cavalieri does not explicitly teach additional upper and lower grippers.
Henneberg is also concerned with pulling tools and teaches two gripper devices with faces coated with a rubber coating ([10:2-4]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two 
By incorporating the gripper faces of Henneberg to the upper and lower jaws of Cavalieri, Cavalieri in view of Henneberg teaches:
a first upper gripper (gripper face 123 [10:3, Henneberg]) coupled to the upper plate connector (jaw 17 [3:23, Cavalieri]); and
a first lower gripper (gripper face 123 [10:3, Henneberg]) coupled to the lower plate connector (jaw 15 [3:23, Cavalieri]), wherein the device is movable between an open position (the push exerted on jaw 15 causes gripper 15, 17 to open [3:55-56, Cavalieri]), in which the first upper gripper and first lower gripper are positioned relatively distally from each other (jaws 15, 17 being open [3:55-56], Cavalieri), and a closed position (when the movement is reversed the reversed forces close jaw 17 [3:59-64, Cavalieri]), in which the first upper gripper and first lower gripper are positioned relatively proximate to each other (jaws 15, 17 being closed [3:59-64, Cavalieri]).

    PNG
    media_image1.png
    520
    569
    media_image1.png
    Greyscale

Cavalieri Fig. 9


    PNG
    media_image2.png
    173
    370
    media_image2.png
    Greyscale

Henneberg Fig. 8

Regarding Claim 2, Cavalieri in view of Henneberg discloses the limitations of Claim 1, as described above, and further teaches a tensioner (pre-clamping spring 37 [4:51]; shown as 57 in Fig. 9, above) that is configured to tension the device in the open position (spring is shown as extension spring, which would provide tension in the pre-clamping [4:51], or open, position).



Regarding Claim 4, Cavalieri in view of Henneberg discloses the limitations of Claim 1, as described above, and further teaches the tensioner being couple to the first plate (spring 57 shown as directly connected to link 25 in Fig. 9, above) and to the second plate (via link 11, see Fig. 9, above).

Regarding Claim 6, Cavalieri in view of Henneberg discloses the limitations of Claim 1, as described above, and further teaches the upper plate connector is movably coupled to the first plate with a first upper fastener (link 25 is pivotably mounted on jaw 17 by pin 33 [3:22-24]), wherein the upper plate connector is movably coupled to the second plate with a second upper fastener (link 27 is pivotably mounted on jaw 17 by pin 35 [3:22-24]), wherein the lower plate connector is movably coupled to the first plate with a first lower fastener (link 25 is pivotably mounted on jaw 15 by pin 29 [3:22-23]), and wherein the lower plate connector is movably coupled to the second plate with a second lower fastener (link 27 is pivotably mounted on jaw 15 by pin 31 [3:22-23]).

Regarding Claim 7, Cavalieri in view of Henneberg discloses the limitations of Claim 6, as described above, and further teaches the distance between the first upper fastener and the first lower fastener is substantially equal to the distance between the second upper fastener and the second lower fastener when the device is in the open position (as shown in Fig. 9, above), and 

Regarding Claim 10, Cavalieri in view of Henneberg discloses the limitations of Claim 1, as described above, and Henneberg further teaches the first upper gripper and first lower gripper comprising a resilient material (rubber coating [10:3-4]).

Regarding Claim 11, Cavalieri in view of Henneberg discloses the limitations of Claim 1, as described above, and further teaches the first upper gripper comprising a first plane (see Annotated Fig. 9, below), wherein the first lower gripper comprises a second plane (see Annotated Fig. 9, below), and wherein the first plane remains substantially parallel to the second plane when the device is moved into the closed position (first plane and second plane remain parallel as jaw 17 closes due to symmetric pin placement on rigid jaws 15 and 17 [3:21-24]).

    PNG
    media_image3.png
    399
    1013
    media_image3.png
    Greyscale

Annotated Cavalieri Fig. 9

Regarding Claim 12, Cavalieri teaches:
a first plate (link 25 [3:22]) movably coupled to a body (side plate 12 [3:15]) via a first body fastener (link 25 is pivotably mounted on side plate by pin 21 [3:21-22]);
a second plate (link 27 [3:22]) movably coupled to the body (side plate 12 [3:15]) via a second body fastener (link 27 is pivotably mounted on side plate by pin 23 [3:21-22]);
an upper plate connector (jaw 17 [3:23]) movably coupled to the first plate and the second plate (links 25, 27 are pivotably mounted on jaw 17 by pins 33, 35 [3:22-24]);
a lower plate connector (jaw 15 [3:23]) movably coupled to the first plate and the second plate (links 25, 27 are pivotably mounted on jaw 15 by pins 29, 31 [3:22-23]) wherein the lower plate connector is coupled to the first plate between the upper plate connector and the first body fastener (pin 29 is between jaw 17 and pin 21; see Fig. 9, below), and wherein the lower plate connector is coupled to the second plate between the upper plate connector and the second body fastener (pin 31 is between jaw 17 and pin 23; see Fig. 9, above);
a tensioner (pre-clamping spring 37 [4:51]; shown as 57 in Fig. 9, above) that is configured to tension the device in the open position (spring is shown as extension spring, which would provide tension in the pre-clamping [4:51], or open, position), wherein the tensioner is coupled to the first plate (spring 57 
Cavalieri does not explicitly teach additional upper and lower grippers.
Henneberg is also concerned with pulling tools and teaches two gripper devices with faces coated with a rubber coating ([10:2-4]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two rubber-coated gripper faces of Henneberg to the device of Cavalieri in order to improve the grip on the object being pulled ([10:4, Henneberg]).
By incorporating the gripper faces of Henneberg to the upper and lower jaws of Cavalieri, Cavalieri in view of Henneberg teaches:
a first upper gripper (gripper face 123 [10:3, Henneberg]) coupled to the upper plate connector (jaw 17 [3:23, Cavalieri]); and
a first lower gripper (gripper face 123 [10:3, Henneberg]) coupled to the lower plate connector (jaw 15 [3:23, Cavalieri]), wherein the device is movable between an open position (the push exerted on jaw 15 causes gripper 15, 17 to open [3:55-56, Cavalieri]), in which the first upper gripper and first lower gripper are positioned relatively distally from each other (jaws 15, 17 being open [3:55-56], Cavalieri), and a closed position (when the movement is reversed the reversed forces close jaw 17 [3:59-64, Cavalieri]), in which the first upper gripper and first lower gripper are positioned relatively proximate to each other (jaws 15, 17 being closed [3:59-64, Cavalieri]).



Regarding Claim 15, Cavalieri in view of Henneberg discloses the limitations of Claim 12, as described above, and further teaches the upper plate connector is movably coupled to the first plate with a first upper fastener (link 25 is pivotably mounted on jaw 17 by pin 33 [3:22-24]), wherein the upper plate connector is movably coupled to the second plate with a second upper fastener (link 27 is pivotably mounted on jaw 17 by pin 35 [3:22-24]), wherein the lower plate connector is movably coupled to the first plate with a first lower fastener (link 25 is pivotably mounted on jaw 15 by pin 29 [3:22-23]), and wherein the lower plate connector is movably coupled to the second plate with a second lower fastener (link 27 is pivotably mounted on jaw 15 by pin 31 [3:22-23]).

Regarding Claim 16, Cavalieri in view of Henneberg discloses the limitations of Claim 15, as described above, and further teaches the distance between the first upper fastener and the first lower fastener is substantially equal to the distance between the second upper fastener and the second lower fastener when the device is in the open position (as shown in Fig. 9, above), and wherein the distance between the first upper fastener and the first lower fastener is substantially equal to the distance between the second upper fastener and the second lower fastener when the device is in the closed position (links 25 and 27 are pivotably mounted on rigid side plate and jaws [3:21-24]; i.e. links pivot together and the relative positions/distances of the fasteners remain consistent).

Regarding Claim 19, Cavalieri in view of Henneberg discloses the limitations of Claim 12, as described above, and Henneberg further teaches the first upper gripper and first lower gripper comprising a resilient material (rubber coating [10:3-4]).

Regarding Claim 20, Cavalieri in view of Henneberg discloses the limitations of Claim 12, as described above, and further teaches the first upper gripper comprising a first plane (see Annotated Fig. 9, above), wherein the first lower gripper comprises a second plane (see Annotated Fig. 9, above), and wherein the first plane remains substantially parallel to the second plane when the device is moved into the closed position (first plane and second plane remain parallel as jaw 17 closes due to symmetric pin placement on rigid jaws 15 and 17 [3:21-24]).

Allowable Subject Matter
Claim 5 is rejected due to its dependency on a rejected base claim under 35 U.S.C. 112(b), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-9, 14, and 17-18 are objected to as being dependent upon a rejected base claim under 35 U.S.C. 103, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 14 generally claim that the body is between the upper plate connector and the tensioner for both first and second plates.  Closest art of record Cavalieri (US 4,483,517) teaches a spring (shown as 57 in Fig. 9) between the upper plate connector and the body.  Other art of record Desplats (US 3,995,830) teaches an upper plate connector, a body, and spring, but 
Claims 8-9 and 17-18 generally claim that the grippers are fastened to the plate connectors with the upper and lower fasteners, which also couple the plate connectors to the plates.  Closest art of record Cavalieri (US 4,483,517) in view of Henneberg (WO 2007/057022) teaches rubber grippers fastened onto plate connectors with an additional fastener such as an adhesive.  Other art of record Sandreid (EP 0,424,307) similarly teaches plate connectors with additional separate serrated elements, or, like Gardner et al. (US 1,591,525) teaches plate connectors with integrally-formed serrations.  Therefore, none of Cavalieri in view of Henneberg, Sandreid, or Gardner et al., alone or in combination, teach, suggest, or make obvious the upper and lower fasteners coupling the grippers to the plate connectors, as recited in Claims 8-9 and 17-18, in combination with the additional elements of the claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fuller (US 1,122,898) teaches a stump puller with first and second plates, upper and lower connector plates, a body, and a spring (see Fig. 3).
Miles (US 2003/0074776) teaches an arrow extractor device with clamping and push rod.
Mounsdon (US 2019/0084164) teaches an arrow retrieval system with clamping and adapted for retrieving arrows in hard-to-reach locations such as water.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEANNA R LINCOLN whose telephone number is (571)272-5771. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/L.R.L./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723